Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo Ló-pez y Ortiz.
H-I
“[E]s más fácil ser generoso que ser justo, pero nuestro sentido del deber nos impide tomar el camino más fácil si éste está reñido con la justicia.” Silva v. Comisión Industrial, 91 D.P.R. 891, 904 (1965). En estricta juridicidad y en conciencia, no podemos suscribir la opinión del Tribunal. No se ha planteado debidamente un reclamo de inconstitucio-nalidad. Aunque la opinión del Tribunal soslaya ese aspecto, es obvio que esa es la premisa mayor inarticulada en que se asienta la interpretación expansiva en materia de indemniza-ción de daños mentales laboral. Sólo así se entiende la fragi-lidad de la dicotomía entre remedios constitucionales, esta-tutarios, patrimoniales y personales. De haber sido esa la controversia y curso decisorio, la suscribiríamos.
*216Ausente la dimensión constitucional, es obvio que si la visión legislativa de paternalismo laboral que inspiró los re-medios estatutarios en las Leyes Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151 —discrimen en el empleo— Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. sees. 467-474) —madres obreras embarazadas— y Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. sees. 1321-1341) —discrimen en el empleo por razón de sexo— es incompleta o debe o no subsistir, no es asunto sometido apropiadamente ante nuestra consideración. Si la protección y reivindicación de los derechos civiles de los trabajadores y el erradicar todo tipo de discrimen en el empleo es suficiente o requiere un nuevo enfoque remedial, es cuestión de la Asamblea Legisla-tiva. “[C]uando mencionemos a la doctrina que niega la pro-cedencia de la indemnización por daño moral dentro del derecho laboral, no debe entenderse que niega que el mismo pueda llegar a acaecer dentro de esta rama del derecho, o que en el caso de generarse no deba ser reparado, sino que lo que en definitiva niega, es que el mismo merezca una repara-ción autónoma o extraforfataria, porque considera que éste halla correcta reparación por medio de la indemnización tari-fada.” E.E. Martorell, Indemnización del daño moral por despido, Buenos Aires, Ed. Hammurabi, 1985, pág. 122.
Trazadas las coordenadas adjudicativas correctas, un análisis sereno refleja que las leyes mencionadas no proveen la compensación por daños en concepto de angustias y sufri-mientos mentales.(1) Reproduzcamos el texto compensatorio común en todas que recogen lo que los estudiosos denominan “indemnización tarifada”. Martorell, op. cit, págs. 87, 97-98. Su filosofía responde a la naturaleza jurídica de indemniza-ción por despido:
*217Si el despido se rigiera por el derecho común, el quantum indemnizatorio estaría determinado por la prueba que se pu-diere producir. De acuerdo con las normas procesales vi-gentes, y por lo establecido por el derecho de fondo, el trabajador debería acreditar los daños sufridos, para lo que se tendría en especial cuenta ciertos factores como, su edad, su profesión, su salud, la antigüedad y la categoría profesional que detentaba en la empresa, como también el tiempo que tardó en conseguir una nueva ocupación, y si ésta fue de igual o inferior nivel jerárquico, elementos todos que obrarían como indicios para determinar las consecuencias que le produjo al trabajador su despido.
La ley también cierra, en general, toda polémica posible acerca del quantum indemnizatorio, y para evitar cualquier discusión sobre la evaluación del daño determina la cuantía del resarcimiento, presumiendo siempre la existencia de per-juicios originados en el incumplimiento del contrato. Marto-rell, op. cit, págs. 93-94.
Establecen que:
(a) incurrirá en responsabilidad civil
(1) por una suma igual al doble del importe de los daños que el acto haya causado al empleado o solicitante de empleo;
(2) o por una suma no menor de cien (100) dólares ni mayor de mil (1,000) dólares, a discreción del tribunal, si no se pudieren determinar daños pecuniarios-,
(3) o el doble de la cantidad de los daños ocasionados si ésta fuere inferior a la suma de cien (100) dólares, y
(b) incurrirá, además, en un delito menos grave y, convicto que fuere, será castigado con multa no menor de cien (100) dólares ni mayor de quinientos (500) dólares, o cárcel por un término no menor de treinta (30) días ni mayor de noventa (90) días, o ambas penas, a discreción del tribunal.
El tribunal en la sentencia que dicte en acciones civiles in-terpuestas bajo las precedentes disposiciones podrá ordenar al patrono que reponga en su empleo al trabajador y que cese y desista del acto de que se trate. (Énfasis suplido.) 29 L.P.R.A. see. 146.
*218) — I 1 — 1
La interpretación y alcance legislativo de la Ley Núm. 100, supra, la Ley de Derechos Civiles de Puerto Rico, 1 L.P.R.A. secs. 13-19, y otras que le atribuye la opinión mayo-ritaria, no tiene fundamento alguno en el trasfondo legisla-tivo. Menos para desarrollar correctamente una analogía conceptual en materia de daños y perjuicios. Desprovista de ella, cae todo el andamiaje jurídico en que se apuntala. Cu-riosamente, sin mencionarlo, se invoca toda nuestra juris-prudencia básica enraizada en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, que si bien no distingue entre daños físicos, materiales o morales —Correa v. Autoridad Fuentes Fluviales, 83 D.P.R. 144, 153, (1961)— tampoco limita la causa de acción a solamente el perjudicado o víctima, sino que la hace extendible a sus parientes y familiares cercanos.
Primeramente, el diálogo parlamentario habido bajo la Ley Núm. 100, supra, es insuficiente para precisar la mens legislativa. Específicamente, el Senador Colón Castaño in-quirió si la fórmula establecida incluía “daños morales o daños de haber dejado de trabajar”. Aun así, la interrogante no fue contestada adecuadamente. 12 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 2, pág. 682 (1959).
Además, en el contexto en que se hicieron las expresiones del Senador Negrón López, como parte del trámite de apro-bación de la Ley Núm. 100, supra —citadas en la pág. 207 de la opinión mayoritaria— no justifican la conclusión arribada. Lo que dicho senador indicó es producto de las dudas del Senador Colón Castaño sobre el carácter de la acción civil y de la acción penal establecidas en el proyecto de ley, y del reclamo de varios legisladores, de que el mismo debía remi-tirse a las Comisiones de lo Jurídico Civil, de lo Jurídico Penal y de Estilo. Diario de Sesiones, supra, págs. 682-685.
*219Con el fin de que no se diera curso a ese trámite, el Sena-dor Negrón López expuso:
Las objeciones que yo oí; tenían que ver con el hecho de si estaba adecuadamente separado o no lo relativo a la responsa-bilidad civil y a la responsabilidad criminal. Eso es, obvia-mente, y yo diría que exclusivamente una cuestión que tiene que ver con la redacción de la medida. Diario de Sesiones, supra, pág. 685.
Más adelante señaló:
Yo quiero decir, señor Presidente, que cuando una Comisión informante considera que ha estudiado una medida adecuada-mente —en este caso, la Comisión del Trabajo rindió un in-forme al Senado, y recomendó su aprobación— y no hay objeciones mayores, que tengan que ver con la redacción del Proyecto, como en este caso, en que solamente se ha señalado que está mezclada la responsabilidad penal y la responsabili-dad civil, no considero que el Proyecto debe volverse a una Comisión, mucho menos a otra Comisión con lo cual se- está señalando que no ha habido el adecuado y debido estudio, cosa que se ha propuesto, no por el compañero, pero se ha pro-puesto, en este caso, por otros miembros del Senado.
Normalmente esa no debe ser la práctica, excepto que la Comisión informante reclame que tal cosa se haga. Yo me he opuesto siempre a las enmiendas improvisadas en el Senado, porque muchas veces no responden a la mayor sabiduría cien-tífica y jurídica.
Creo que este Proyecto es sencillo y trata un problema difí-cil, como bien dice el compañero, pero de una manera sencilla. Establece una acción civil y una acción penal contra discrí-menes. Esa es la forma clásica en que toda legislación, la anti-gua legislación contra discrímenes raciales en Puerto Rico, que está vigente, me parece, desde el año 1941 ó ’42, y una antiquísima legislación sobre derechos civiles, en general, que está vigente desde el año 1902, la manera en que tratan este difícil problema del discr[i]men, es estableciendo una acción penal y una acción civil, porque ese es el alcance educativo y la ley llega a servir sus fines de esa manera educativa, señalán-dole a las personas orden, un comportamiento y una norma *220social correcta de esta manera, sin intervenir, mayormente, sin intervenir en el régimen de sus relaciones en la organiza-ción de sus negocios ni en otros aspectos de su funcionamiento como se ha sugerido aquí, en el curso de esta discusión. Diario de sesiones, supra, pág. 688.
En estas circunstancias, las expresiones del Senador Ne-gron López obviamente se limitan a aclarar la redacción en el proyecto con el fin de evitar que fuera referido a las comi-siones antes mencionadas. Dicho interlocutor indicó que las sanciones consideradas en el proyecto eran acciones de ín-dole civil y penal, las cuales resultan ser los remedios clá-sicos en leyes dirigidos a prohibir el discrimen en el empleo. Salvo una imaginación sin límites, difícilmente tales expre-siones significan —ni son susceptibles de tomarse aislada-mente— para concluir que se estableció una “acción civil clásica”. Diferimos de esa forzada conclusión mayoritaria.
De igual forma, la interpretación sobre la enmienda a la Sec. 1 de la Ley de Derechos Civiles de 1960, Ley Núm. 125 de 13 de julio de 1960 (1 L.P.R.A. sec. 13),(3) tampoco tiene el alcance atribuido en la opinión mayoritaria. Veamos.
Ni en el Informe de la Comisión de lo Jurídico citado en la nota al calce 5 de la opinión mayoritaria ni las expresiones *221de los legisladores en el debate, fueron a los efectos de que en la Ley Núm. 100, supra, se establecían “remedios de igual amplitud”. Lo que allí se consignó fue que “la cuestión de discrimen por razón de raza o color en la concesión de empleos está cubierta con entera amplitud por la Ley [Núm.] 100 de 30 de junio de 1959”. (Énfasis suplido.) 13 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 4, pág. 1878 (1960).
Al plantearse que se aprobara la referida enmienda, se suscitó el diálogo siguiente:
Sr. Garda Meléndez: Antes que se aprueben las enmiendas yo deseo saber cuál es la razón por la cual se recomienda la eliminación de las líneas 7 y 8 en la página 2, que tienen que ver fundamentalmente con la filosofía y el espíritu del pro-yecto.
Sr. Aponte: Señor Presidente, esa materia está reglamen-tada por una ley completa sobre la cual pasamos hace unos días y, si mal no recuerdo, el compañero me interrogó intensa-mente. Uná ley completa que tiene que ver con el discrimen en relación con empleos, mientras que esta parte de la ley brega solamente con el discrimen en la venta de arrendamiento y opciones relacionadas con viviendas y en el uso de locales públicos. (Énfasis suplido.) Diario de Sesiones, supra, pág. 1878.
Contrario a como se sugiere, lo único que puede con-cluirse del citado debate e informe es que se consideró que no era apropiada la inclusión de este asunto en la Ley de Derechos Civiles de Puerto Rico, 1 L.P.R.A. secs. 13-19, por-que la cuestión del discrimen en el empleo estaba completa-mente regulada por una ley específica sobre esta materia, y la sección de la Ley de Derechos Civiles de Puerto Rico a ser enmendada —y donde se había incluido— sólo se refería al tema del “discrimen en la venta de arrendamiento y opciones relacionadas con viviendas y en el uso de locales públicos”. Diario de Sesiones, supra, pág. 1878.
*222Por último, nos preguntamos que si la intención era in-cluir bajo la Ley Núm. 100, supra, los “daños” por angustias y sufrimientos mentales, por qué en dicha legislación se adoptó una fórmula tan particular y no se incorporó el mismo lenguaje que en la enmienda a la Ley de Derechos Civiles de Puerto Rico. Adviértase que ambos estatutos fueron promul-gados luego de nuestra decisión en Muriel v. Suazo, 72 D.P.R. 370 (1951).
El análisis expansivo de la mayoría del Tribunal parte inexplicablemente de la premisa equivocada de que la norma escrita expresa menos de lo que el legislador quiso decir, minus dixit quam voluit. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las. leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 35, pág. 263. La dificultad de ese razonamiento, según hemos visto, es que precisamente carecemos de información ex le-gibus.
Aceptamos que bajo el concepto genérico de “daños” puede entenderse que la responsabilidad civil del patrono comprende todo tipo de lesión. Abona a esa interpretación el subinciso (1), 29 L.P.R.A. sec. 147(a), que expresa que la res-ponsabilidad es por el doble de los “daños” sin que éstos se limiten o se especifiquen. Igualmente, el subinciso (3), 29 L.P.R.A. sec. 147(a), no cualifica el vocablo “daños”.
Por otro lado, cabe interpretar que sólo se responde por “daños pecuniarios”, pues la fórmula de compensación esta-blecida en el subinciso (2), 29 L.P.R.A. sec. 147(a), cualifica la cubierta al fijar una penalidad “si no pudieren determinar daños pecuniarios”.
Nos inclinamos por la segunda posición. Varias razones nos mueven a llegar a esta conclusión.
En primer lugar, es regla dorada de hermenéutica que al interpretar un estatuto se toman en conjunto todos sus apar-tados y no individualmente. Bernier y Cuevas Segarra, op. cit., pág. 315. Bajo esta visión de conjunto, la fórmula de *223compensación del subinciso (2), supra, “si no se pudieren de-terminar daños pecuniarios”, proyecta el verdadero signifi-cado de la voz “daños” del subinciso (1), supra, a saber, de carácter pecuniarios. Únicamente así tiene algún sentido integral la expresión legislativa.
HH HH
Robustece esta interpretación los antecedentes de la Ley Núm. 100, supra. Según reconocimos en Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), es claro que esta legislación tiene iguales propósitos que la Ley Federal contra el Discrimen en el Empleo, Age Discrimination in Employment Act (A.D.E.A.), 29 U.S.C. sec. 621 et seq. Bajo esta última los tribunales, con visión casi unánime, han resuelto que no son compensables los daños emocionales. Márquez Vélez v. David M. Puerto Rico Graphic Sup., 660 F. Supp. 569 (D. P.R. 1985); Wildman v. Lerner Stores Corp., 582 F. Supp. 80 (D. P.R. 1984); Hill v. Spiegel, Inc., 708 F.2d 233, 236 (6to Cir. 1983); Pfeiffer v. Essex Wire Corp., 682 F.2d 684 (7mo Cir.), cert. denegado, 459 U.S. 1039 (1982); Fiedler v. Indianhead Truck Line, Inc., 670 F.2d 806 (8vo Cir. 1982); Naton v. Bank of California, 649 F.2d 691 (9no Cir. 1981); Vázquez v. Eastern Air Lines, Inc., 579 F.2d 107 (1er Cir. 1978); Rogers v. Exxon Research and Engineering Co., 550 F.2d 834 (3er Cir. 1977), cert. denegado, 434 U.S. 1022 (1978); Slatin v. Stanford Research Institute, 590 F.2d 1292 (4to Cir. 1979); Dean v. American Sec. Ins. Co., 559 F.2d 1036, 1038 (5to Cir. 1977), cert. denegado, 434 U.S. 1066 (1978).
> I — <
Existe otro estatuto que por su analogía y tratamiento apoya nuestra interpretación contemporánea. Nos referimos al historial de la See. 4 de la Ley Núm. 3 de 13 de marzo de *2241942, según enmendada por la Ley Núm. 39 de 19 de junio de 1969 (29 L.P.R.A. see. 469). Sus términos son similares al Art. 1 de la Ley Núm. 100, supra, 29 L.P.R.A. see. 146. Su historial nos permite, sin dudas, concluir que la responsabili-dad civil del patrono no incluye daños emocionales, sino sola-mente aquellos económicos dejados de percibir por la actuación discriminatoria. Veamos.
La See. 4 de la Ley Núm. 3, supra, originalmente dispo-nía:
El patrono no podrá, sin causa justa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor rendimiento para el trabajo, en razón del embarazo. 29 L.P.R.A. ant. see. 469.
Esta disposición fue objeto de interpretación por este Foro en Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626 (1967). Se trataba de una mujer embarazada despedida de su empleo cinco y medio (5V2) meses antes del alumbra-miento porque desmereció su rendimiento y trabajo. Se le pagó un (1) mes de salario y las vacaciones acumuladas. Ella presentó acción contra el patrono y el tribunal de instancia resolvió que éste tenía que pagarle el salario por cuatro y medio (4%) meses y, desde ese momento, por cuatro (4) se-manas después del parto, a mitad de sueldo.
Al acudir en alzada el patrono, este Tribunal revocó y de-cidió que ella sólo era acreedora a recibir una compensación equivalente a un (1) mes de sueldo —como derecho a me-sada— pues la Ley Núm. 3, supra, no establecía compensa-ción por despidos injustificados, sino solamente un período de descanso.
La opinión disidente —con la que estuvieron conformes cuatro (4) jueces— expresó que la See. 4 de la Ley Núm. 3, supra, “establece un pacto implícito, de naturaleza pública —ex re pública facere— en todo contrato de trabajo de una mujer embarazada que debe ser cumplido por el obligado, y *225cuyo incumplimiento da derecho a la perjudicada al corres-pondiente resarcimiento de daños y perjuicios, siendo en tal caso la medida razonable del daño la suma de dinero que hubiera podido percibir la empleada embarazada de haber continuado en su trabajo durante el embarazo”. (Énfasis suplido.) Schneider v. Tropical Gas Company, Inc., supra, pág. 636.
Luego de Schneider v. Tropical Gas Company, Inc., supra, la Asamblea Legislativa enmendó la See. 4 mediante la Ley Núm. 39, supra, y añadió el inciso (a):
(a) Todo patrono que despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por razón de la merma en su producción mientras ésta se encuen-tre en estado de embarazo o rehúse restituirla en su trabajo luego del alumbramiento, incurrirá en responsabilidad civil por una suma igual al doble del importe de los daños que cual-quiera de los actos antes mencionados haya causado a la tra-bajadora, o por una suma no menor de cien dólares ($100.00) ni mayor de mil dólares ($1,000.00) a discreción del tribunal si no se pudieran determinar daños pecuniarios o el doble de éstos si montaran a una suma menor de cien dólares ($100.00).
La empleada además tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los establecidos en esta sección. (Énfasis suplido.) 29 L.P.R.A. see. 469.
El propósito de esta enmienda fue autorizar a las obreras embarazadas despedidas sin justa causa a reclamar la com-pensación que la mayoría del Tribunal negó en Schneider v. Tropical Gas Company, Inc., supra. Véase el Informe de la Comisión de Trabajo y Fomento Cooperativo del Senado sobre el P. del S. Núm. 14 de 1ro de abril de 1969, que se convirtió en la Ley Núm. 39, supra.(4) En este sentido, dicha *226enmienda constituye “un estatuto interpretativo especial ..Ledesma, Admor. v. Tribl. de Distrito, 71 D.P.R. 87, 91 (1950). Como tal, su historial sirve de guía al caso que nos ocupa.
La intención de que la compensación se limita a los sala-rios dejados de percibir queda evidenciada en la siguiente discusión entre los Senadores Menéndez Monroig y Marcano sobre el P. del S. Núm. 14:
Sr. Menéndez Monroig: Al Presidente de la Comisión del Trabajo o al proponente del proyecto. Me refiero a la Sección 4, su último párrafo dice, “La empleada además tendrá dere-cho a que se le reponga en su trabajo so pena de incurrir en daños adicionales.” Quisiera que me digan cuáles son los daños adicionales por que esa parte del proyecto . . .
Sr. Marcano: Se trata de los mismos daños contenidos an-teriormente, o sea, la obrera tiene derecho a que la repongan en su trabajo si no la reponen en su trabajo entonces el pa-trono está sujeto a los daños ya establecidos antes en la ley. Como el compañero ve, ella tiene derecho a recobrar daños antes, o sea, si no se le repone, entonces ella tendría derecho a una acción adicional para recobrar iguales daños por el tiempo en que no se ha repuesto en su trabajo.
Sr. Menéndez Monroig: ¿No cree el compañero Marcano que debería aclararse eso más para que diga... porque eso de daños adicionales puede ser cualquier cosa. ¿Entiende el com-pañero? Daños adicionales puede ser $1 o puede ser $1 millón, porque no está especificado. Nos parece a nosotros que debe-*227ría aclararse que son los daños adicionales que serian idén-ticos a los anteriores en alguna forma.
Sr. Marcano: Bueno, yo no tengo objeción a que se aclare en esa forma, pero como ve el compañero, en la misma sección dice que la trabajadora, el que el patrono que se niegue a em-plearla incurrirá en responsabilidad civil por una suma igual al doble del importe de los daños que cualquiera de dichos actos haya causado a la trabajadora y entonces lo establece ahí. (Enfasis suplido.) 23 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 1402 (1969).
En resumen, la enmienda a la Ley Núm. 3, supra, antes aludida —establecer una compensación por actos discrimi-natorios por razón de embarazo— adoptó el mismo esquema que prevalecía en el Art. 1 de la Ley Núm. 100, supra, esto es, “con fines análogos”. Con absoluta claridad, se entendió que los daños compensables se limitaban a la pérdida de in-greso.
Los Arts. 17 y 18 del Código Civil, 31 L.P.R.A. secs. 17 y 18, establecen los principios de hermenéutica relativos a las leyes in parí materia. Para determinar el significado de pa-labras dudosas de un estatuto es lícito confrontarlas con otras relacionadas e interpretarlas en armonía con leyes que versan sobre el mismo objetivo o asunto. “Cuando el propó-sito de dos leyes es idéntico, los tribunales deben impartir la misma interpretación a sus disposiciones correlativas.” E.U.A. v. Registrador, 116 D.P.R. 269, 274 (1985).
Lo expuesto refleja que el diseño estatutario vigente no provee la indemnización de angustias y sufrimientos men-tales en acciones de esta índole. El esquema es de “indemni-zación tarifada”. Su modificación es ámbito que compete únicamente a la Asamblea Legislativa. Por ello disentimos.
V
Una nota final precautoria. Al interpretar judicialmente lo contrario, el Tribunal ha iniciado una reformulación de toda la arquitectura prevaleciente en esta materia. Las *228puertas abiertas son anchas. Al disentir de esta interpreta-ción lo hemos hecho adhiriéndonos al magro historial legisla-tivo y leyes similares. Establecida mayoritariamente la nueva tónica, ese stares decisis libera a todos los integrantes del Tribunal para adoptar una nueva postura sobre cuales-quiera límites que en el mañana, judicialmente, se pretenda imponer a los trabajadores y a sus familiares por daños y angustias mentales sufridas por despidos ilegales y discrimi-natorios. Ese curso de acción está disponible no sólo bajo las leyes mencionadas en la industria privada —en particular la Ley Núm. 80 de 30 de mayo de 1976, despido injustificado y mesada, 29 L.P.R.A. sec. 185a— sino en despido de em-pleados públicos más allá de los remedios clásicos de sueldo y beneficios marginales que ordena la Sec. 7.17 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1397.
El fundamento de privilegios patronales es difícil de sos-tener y justificar en el ordenamiento laboral. Con la opinión del Tribunal, ha emergido la coexistencia de régimen de “in-demnización tarifado” con el sistema de responsabilidad civil. Después de todo, para el obrero despedido, discriminado y para sus seres queridos —que comparten los efectos da-ñinos negativos, vicisitudes y sufrimientos por tales actos— poco importa si la violación se origina en un derecho mencio-nado a nivel constitucional o estatutario. En la proporción correspondiente, todos sufren un daño moral en el espíritu, y físico en carne y hueso. Ciertamente su intensidad no dismi-nuye por distinciones judiciales livianas fundadas en el texto de la Constitución o de una ley. Cf. Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517 (1977).

(1) En Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 508 esc. 10 (1985), dejamos sin resolver la cuestión.


(3) “Artículo 1. —Se adicionan los incisos (c), (d) y (e) a la sección 1 de la Ley Núm. 131, aprobada el 13 de mayo de 1943, conocida como ‘Ley de Derechos Civiles de Puerto Rico’, para que lean como sigue:
“‘(c) Ninguna persona que posea el derecho de vender, arrendar o subarren-dar una vivienda, podrá negarse a conceder una opción de venta, a vender, arren-dar o subarrendar dicha vivienda a cualquier otra persona o grupo de personas por cuestiones políticas, religiosas, o de raza o color.’
“ ‘(d) Será ilegal la publicación o circulación de anuncios, avisos o cuales-quiera otras formas de difusión, estableciendo limitaciones o requisitos en cuanto a afiliación política, ideas religiosas, o en cuanto a raza o color, como condición para la adquisición de viviendas, o para la concesión de préstamos para la cons-trucción de viviendas.’
‘“(e) Ninguna persona natural o jurídica que se dedique a conceder prés-tamos para la construcción de viviendas podrá negarse a prestar dicho servicio a cualquier otra persona o grupo de personas por cuestiones políticas, religiosas, o de raza o color.’” 1960 Leyes de Puerto Rico 363-364.


(4) “Actualmente, la ley proh[í]be el despido injustificado de una obrera em-barazada y establece que el menor rendimiento de ésta, en razón del embarazo, *226no es justa causa. Según fuera interpretada esa disposición por el Tribunal Supremo de Puerto Rico en el caso de Schneider vs. Tropical Gas Co., resuelto el 20 de diciembre de 1967, la ley no le da derecho a la mujer embarazada a reclamar daños contra el patrono que la despide en razón de su menor rendimiento. Esto quiere decir que el único remedio que tiene actualmente la obrera es una acción por despido injustificado, la cual ciertamente no es remedio adecuado y sufi-ciente. Por la acción por despido el patrono sólo tiene que pagar un mes de sueldo que es lo ‘mismo’ que es lo mismo [sic] que tiene que pagar por el descanso de ocho semanas a medio sueldo y tendría entonces el patrono la ventaja económica que le produciría otra empleada que no esté en estado de embarazo.” 23 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 1402 (1969).